DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Moore Reg. 33742 on 5/26/2022.
Claims filed on 5/13/2022 are not entered as the following amendment supersedes it.
The application has been amended as follows: 
Claims:
1. (Currently Amended)  A method, performed by a location service component, for providing at least one estimate of a location of a device, wherein the device is currently unable to report the location, wherein the method comprises: 
receiving, from a client component, a request for said at least one estimate of the location of the device,
estimating the location based on a predictive model to obtain an initial set of data items, wherein each data item includes a respective estimate of the location of the device and a set of identities representing one or more further devices in a neighbourhood of the device,
obtaining a respective location for each of said one or more further devices based on the set of identities, wherein the respective location for each of said one or more further devices comprises an actual location from each further device capable of transmitting its actual location and an estimated location for each further device that is incapable of transmitting its actual location,
removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items, wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices and is removed from the initial set of data items in response to the actual location or the estimated location for said one or more further devices being different from a particular respective estimate of the location of the device that is associated with the identity for said one or more further devices included in the set of identities in the initial set of data items, and
sending, to the client component, one or more respective estimates of the pruned set of data items.

2. (Currently Amended)  The method according to claim 1, wherein the obtaining of the estimated location for each of said one or more further devices that is incapable of transmitting its actual location comprises 
estimating the respective location based on the predictive model


3. (Previously Presented)  The method according to claim 1, wherein the predictive model is based on a machine learning method.

4. (Previously Presented)  The method according to claim 3, wherein the machine learning method comprises a last-N-items method.

5. (Cancelled).

6. (Previously Presented)  The method according to claim 1, wherein the method comprises:
determining that the device is currently unable to report the location by initiating a check of a power level of the device.

7. (Currently Amended)  A location service component configured for providing at least one estimate of a location of a device, wherein the device is currently unable to report the location, wherein the location service component is configured for: 
receiving, from a client component, a request for said at least one estimate of the location of the device,
estimating the location based on a predictive model to obtain an initial set of data items, wherein each data item includes a respective estimate of the location of the device and a set of identities representing one or more further devices in a neighbourhood of the device,
obtaining a respective location for each of said one or more further devices based on the set of identities, wherein the respective location for each of said one or more further devices comprises an actual location from each further device capable of transmitting its actual location and an estimated location for each further device that is incapable of transmitting its actual location,
removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items, wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices and is removed from the initial set of data items in response to the actual location or the estimated location for said one or more further devices being different from a particular respective estimate of the location for the device that is associated with the identity for said one or more further devices included in the set of identities in the initial set of data items, and
sending, to the client component, one or more respective estimates of the pruned set of data items.

8. ( Previously Presented)  The location service component according to claim 7, wherein the location service component is configured for obtaining the respective location for each of said one or more further devices by one of:
estimating the respective location based on the predictive model, and
receiving the respective location from said each of said one or more further devices.

9. (Previously Presented)  The location service component according to claim 7, wherein the predictive model is based on a machine learning method.

10. (Previously Presented)  The method according to claim 9, wherein the machine learning method comprises a last-N-items method.

11. (Canceled).

12. (Previously Presented)  The location service component according to claim 7, wherein the location service component is configured for:
determining that the device is currently unable to report the location by initiating a check of a power level of the device.

13. (Previously Presented)  A non-transitory computer readable medium, comprising computer readable code units which when executed on a location service component causes the location service component to perform a method according to claim 1.

14.(Cancelled) 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-10 and 12-13 are allowed.
Applicant’s invention is drawn to a method and apparatus for providing at least one estimate of a location of a device.
Independent claims 1 and 7 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, wherein the respective location for each of said one or more further devices comprises an actual location from each further device capable of transmitting its actual location and an estimated location for each further device that is incapable of transmitting its actual location; and
in response to the actual location or the estimated location for said one or more further devices being different from a particular respective estimate of the location for the device that is associated with the identity for said one or more further devices included in the set of identities in the initial set of data items.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-4, 6, 8-10, and 12-13 are allowed for the reasons above as they depend upon the allowed independent claims 1 and 7.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 5/13/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647